831 So.2d 905 (2002)
STATE of Louisiana
v.
Larry PHILLIPS.
No. 2002-K-0737.
Supreme Court of Louisiana.
November 15, 2002.
*906 PER CURIAM.
Writ granted; court of appeal decision as to sentencing reversed and set aside; trial court's sentence reinstated. In State v. Cook, 95-2784 (La.5/31/96), 674 So.2d 957, 959, cert. denied, 519 U.S. 1043, 117 S.Ct. 615, 136 L.Ed.2d 539 (1996), this Court emphasized that the only relevant question on review of a sentence within the statutory limits is whether the trial court abused its broad sentencing discretion and not whether another sentence might be more appropriate. In the present case, the sentencing court detailed why the defendant's cooperation with federal authorities did not warrant imposition of a sentence in line with the relatively mild penalty imposed in the federal court. The proper question here is not whether another court might have weighed defendant's cooperation with federal authorities differently and imposed a lesser penalty. Rather, the focal question is whether the penalty imposed by the sentencing court is excessive because it is grossly disproportionate to the offense. Given the sheer magnitude of defendant's criminal organization, involving upwards of 30 people, and the large amount of cocaine, approximately 1,800 grams at the time of arrest, the defendant cannot show that the sentencing choice is grossly disproportionate to the offense.